Citation Nr: 0316613	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed chronic 
epistaxis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1990 to April 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in January 2003.  



REMAND

The Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were amended during 
the pendency of the veteran's appeal.  

More specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
her appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

While the Board notes that the RO, in its March 2002 
Statement of the Case (SOC), notified the veteran of the VCAA 
and its implications, the Board still finds that additional 
development of the record is necessary in this case.  

The veteran asserts that she has high blood pressure and 
nosebleeds that began after her return from active service in 
the Southwest Theater of Operations during the Gulf War.  

An April 2000 VA neurological examination noted that the 
veteran had developed recurrent nose bleeds that began when 
she was first found to be hypertensive.  The veteran reported 
that she had up to two nosebleeds per week that lasted for 
about one hour.  

The VA examiner noted that the veteran's hypertension had not 
been diagnosed at a VA facility, as far as he could tell.  
Importantly, the examiner also noted that the claims file had 
not been available for review.  

The VA examiner noted that the veteran's diagnosis included 
that of nosebleeds that had been recurrent and were 
apparently increasing in frequency over the last 2-3 years.  
The examiner also noted that the veteran's nosebleeds 
appeared to be related to hypertension.  The examiner did not 
ascertain whether the veteran was hypertensive or offer an 
opinion as to the etiology of the claimed hypertension.  

At her personal hearing before the undersigned Veterans Law 
Judge in January 2003, the veteran testified that she 
believed her hypertension and nosebleeds were secondary to 
the service-connected headaches and were related to her 
service in the Gulf.  The veteran maintained that she did not 
suffer from any of the conditions until after serving 
overseas.  

The private outpatient records show that the veteran had 
current hypertension and frequent nosebleeds, but do not 
identify the date of onset or offer an opinion as to the 
etiology of the hypertension or nosebleeds.  

In light of the evidence of record, the Board finds that the 
case should be remanded to afford the veteran a VA 
examination the purpose of determining the nature and likely 
etiology of the claimed conditions.  

Due to the necessity of another VA examination, all pertinent 
medical records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated her for 
hypertension and nosebleeds, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed hypertension and 
nosebleeds.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
hypertension and nosebleeds.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, that the veteran has current 
disability manifested by hypertension 
and/or nosebleeds due to disease or 
injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



